14-1985
    Sachs v. Cantwell


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 17th day of June, two thousand sixteen.

    PRESENT:
                ROSEMARY S. POOLER,
                RAYMOND J. LOHIER, JR.,
                SUSAN L. CARNEY,
                      Circuit Judges.
    _____________________________________

    Jennifer Sachs,
                              Plaintiff-Cross-Claimant-
                              Appellant,

                        v.                                                14-1985

    William Cantwell, in his individual capacity,
    Fourth Wall Restaurants, LLC, Smith &
    Wollensky Operating Corporation, City of New
    York, Aaron Sagendorf, Patrick Ford, Joseph
    Musa, in his individual capacity, Alexandra
    Paquette, in her individual capacity,
                          Defendants-Cross-Claimants-
                          Cross-Defendants-Appellees,

    John Does 1 through 3, each in his individual
    capacity, John Doe #4,
                        Defendants-Cross-
                        Defendants-Cross-Claimants.

    _____________________________________
FOR PLAINTIFF-APPELLANT:                      Jennifer Sachs, pro se, Herndon, VA.

FOR DEFENDANTS-APPELLEES:                     Antonella Karlin, Assistant Corporation Counsel
                                              (Pamela Seider Dolgow, Assistant Corporation
                                              Counsel, on the brief), for Zachary W. Carter,
                                              Corporation Counsel of the City of New York, New
                                              York, NY, for Defendants-Appellees City of New
                                              York, William Cantwell, Joseph Musa, and
                                              Alexandra Paquette.

                                              Nicole Y. Brown, Wade Clark Mulcahy, New York,
                                              NY, for Defendants-Appellees Fourth Wall
                                              Restaurants, LLC, Smith & Wollensky Operating
                                              Corporation, Aaron Sagendorf, and Patrick Ford.


       Appeal from a judgment and order of the United States District Court for the Southern

District of New York (Oetken, J.).


       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment and order of the district court are AFFIRMED.

       Plaintiff-appellant Jennifer Sachs, proceeding pro se, appeals the district court’s judgment

in favor of defendants-appellees, following the court’s grant of partial summary judgment in

defendants-appellees’ favor with respect to her 42 U.S.C. § 1983 claims and related state claims,

its denial of her motions for spoliation sanctions, reconsideration, and to reopen the evidence, and,

ultimately, a jury verdict in defendants-appellees’ favor on Sachs’s remaining claims. Sachs also

appeals the district court’s post-judgment order denying her motion for judgment notwithstanding

the verdict or a new trial. We assume the parties’ familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

       We review a district court’s decisions on motions for summary judgment and judgment as

a matter of law de novo, Cash v. County of Erie, 654 F.3d 324, 332-33 (2d Cir. 2011) (judgment as

a matter of law); Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003)
(summary judgment), and its decisions on motions for sanctions, reconsideration, a new trial, and

to reopen discovery for abuse of discretion, Analytical Surveys, Inc. v. Tonga Partners, L.P., 684

F.3d 36, 52 (2d Cir. 2012) (reconsideration); Perez v. Posse Comitatus, 373 F.3d 321, 326 (2d Cir.

2004) (sanctions); In re Merrill Lynch Ltd. P’ship Litig., 154 F.3d 56, 58 (2d Cir. 1998) (reopening

discovery); Song v. Ives Labs. Inc., 957 F.2d 1041, 1047 (2d Cir. 1992) (new trial).

        Upon review, we conclude that the district court properly granted summary judgment on

Sachs’s malicious prosecution claim, and properly denied her motion for spoliation sanctions and

her motion for judgment notwithstanding the verdict or a new trial. Except as noted below, we

affirm for substantially the reasons stated by the district court in its thorough September 4, 2012

and May 8, 2014 orders.

        The district court incorrectly found that Sachs’s reconsideration motion was untimely

because it had granted her an extension until December 18, 2012, the day that she filed her motion.

Nevertheless, we conclude that the district court correctly denied Sachs’s motion on its alternate

ground that she failed to identify any data or law that the court overlooked. See Shrader v. CSX

Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (stating that the standard for granting a motion to

reconsider “is strict, and reconsideration will generally be denied unless the moving party can

point to controlling decisions or data that the court overlooked”).

       We further conclude that the district court did not abuse its discretion in declining to reopen

discovery for Sachs to depose Officer Joseph Musa or obtain an expert witness because she could

have done so before the close of discovery. Further, her request to reopen discovery came

nineteen months after the close of discovery, and after the district court decided the summary

judgment motions, Sachs’s motion for reconsideration, and set a trial date. See Jackson v. Fed.


                                                 3
Exp., 766 F.3d 189, 199 (2d Cir. 2014) (concluding that the district court did not abuse its

discretion in refusing to reopen discovery where “[t]he scheduled time for discovery was over, and

a fully briefed motion for summary judgment was pending”).

       Finally, because Sachs did not challenge on appeal the grant of summary judgment in favor

of the police officers; the City of New York on her Monell claim; the Wollensky’s defendants on her

negligent retention claim; and the dismissal of her claims against the John Doe defendants, she has

abandoned those claims. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998); LoSacco v.

City of Middletown, 71 F.3d 88, 92-93 (2d Cir. 1995).

       We have considered Sachs’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment and order of the district court.

                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                4